        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 1 of 23




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiffs, proposed FLSA Collective and
 potential Rule 23 Class
                                                                        Case No. 3:19-cv-1623 (MAD/ML)
 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT COURT OF NEW YORK
 ------------------------------------------------------------------ x
 MARCO ANTONIO PEREZ PEREZ, and                                         29 U.S.C. § 216(b)
 JOSE EDUARDO SANCHEZ ARIAS,                                            COLLECTIVE ACTION &
 on their own behalf and on behalf of others similarly                  FED. R. CIV. P. 23 CLASS
 situated                                                               ACTION
                                     Plaintiffs,
                                     v.
 ESCOBAR CONSTRUCTION, INC.;                                            COMPLAINT
 NATIONS CONSTRUCTION, INC.; and
 JHONY A ESCOBAR,
                                     Defendants.
 ------------------------------------------------------------------ x

        Plaintiffs MARCO ANTONIO PEREZ PEREZ and JOSE EDUARDO SANCHEZ

ARIAS (hereinafter referred to as Plaintiffs), on behalf of themselves and others similarly

situated, by and through their attorney, Troy Law, PLLC, hereby bring this complaint against

Defendants ESCOBAR CONSTRUCTION, INC.; NATIONS CONSTRUCTION, INC. and

JHONY A ESCOBAR and allege as follows:


                                              INTRODUCTION

        1.       This action is brought by the Plaintiffs MARCO ANTONIO PEREZ PEREZ,

and JOSE EDUARDO SANCHEZ ARIAS, on behalf of themselves as well as other

employees similarly situated, against the Defendants for alleged violations of the Fair Labor

Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New York Labor Law (NYLL), arising

from Defendants’ various willfully and unlawful employment policies, patterns and practices.




TTroy                                                 1 of 23                         Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 2 of 23




        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in pattern and practice

of failing to pay its employees, including Plaintiffs, minimum wage for each hour worked and

overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from

the Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated

damages, (3) prejudgment and post-judgement interest; and or (4) attorney’s fees and cost.

        4.     Plaintiffs further allege pursuant to NYLL § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (NYCRR) that they are entitled to recover from the

Defendants: (1) unpaid minimum wage compensation and unpaid overtime compensation, (2)

unpaid spread-of-hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a Time of Hire Notice detailing rates of pay and payday, (4) up

to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employee’s hours along with the employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day, (5) liquidated damages equal

to the sum of unpaid minimum wage, unpaid “spread of hours” premium, unpaid overtime in

the amount of twenty five percent under NYLL § 190 et seq., § 650 et seq., and one hundred

percent after April 9, 2011 under NY Wage Theft Prevention Act, (6) 9% simple prejudgment

interest provided by NYLL, (7) post-judgment interest, and (8) attorney’s fees and costs

                                   JURISDICTION AND VENUE




TTroy                                         2 of 23                            Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 3 of 23




        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

NYLL claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the NORTHERN DISTRICT COURT OF NEW YORK

pursuant to 28 U.S.C. §§ 1391(b) and (c), because Defendants conduct business in this

District, and the acts and omissions giving rise to the claims herein alleged took place in this

District.

                                         PLAINTIFFS

        7.     From on or about December 01, 2017 to October 30, 2018, Plaintiff MARCO

ANTONIO PEREZ PEREZ was employed by Defendants to work as a Construction Worker

for Defendants at Ithaca, NY 14850.

        8.     From on or about September 15, 2017 to October 01, 2018, Plaintiff JOSE

EDUARDO SANCHEZ ARIAS was employed by Defendants to work as a Construction Worker

for Defendants at Ithaca, NY 14850.

                                             DEFENDANTS


        Corporate Defendants

        9.     Defendant ESCOBAR CONSTRUCTION, INC. is a domestic business

corporation organized under the laws of the State Indiana with a principal address at 7621

Crawfordsville Road Indianapolis, IN 46214.

        10.    ESCOBAR CONSTRUCTION, INC. is a business engaged in interstate

commerce that has gross sales in excess of five hundred thousand dollars ($500,000) per year.

        11.    ESCOBAR CONSTRUCTION, INC. purchased and handled goods moved in

interstate commerce.


TTroy                                         3 of 23                             Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 4 of 23




        12.    Defendant NATIONS CONSTRUCTION, INC. is a domestic business

corporation organized under the laws of the State of Indiana with a principal address at 6690

Dunsdin Drive Plainfield, IN 46168.

        13.    Defendant NATIONS CONSTRUCTION, INC is a business engaged in

interstate commerce that has gross sales in excess of five hundred thousand dollars ($500,000)

per year.

        14.    Defendant NATIONS CONSTRUCTION, INC purchased and handled goods

moved in interstate commerce.

        Owner/Operator Defendants

        15.    The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest

shareholders and/or LLC members, are individually responsible for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law. NYBSC § 630(a),

NYLLC § 609(c).

        16.    JHONY A ESCOBAR known as “Boss” to Plaintiff, and the President of

ESCOBAR CONSTRUCTION, INC. (1) had the power to hire and fire employees, (2)

supervised and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employee records at

ESCOBAR CONSTRUCTION, INC. and NATIONS CONSTRUCTION INC.,

        17.    JHONY A ESCOBAR actually hired Plaintiffs MARCO ANTONIO PEREZ

PEREZ, and JOSE EDUARDO SANCHEZ ARIAS.

        18.    JHONY A ESCOBAR fired Plaintiff MARCO ANTONIO PEREZ PEREZ.

        19.    JHONY A ESCOBAR acted intentionally and maliciously and is an employer



TTroy                                        4 of 23                           Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 5 of 23




pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable with

ESCOBAR CONSTRUCTION INC and NATIONS CONSTRUCTION INC.,

                                      STATEMENT OF FACTS
                                 Defendants Constitute an Enterprise
        20.      Upon information and belief, Corporate Defendants ESCOBAR

CONSTRUCTION, INC.; and NATIONS CONSTRUCTION, INC.; are joint employers of

Plaintiffs and constitute an enterprise as the term is defined by 29 USC §203(r) insofar as:

              a. they share staff, including Plaintiffs,

              b. pay Plaintiffs for the work performed at the enterprise no matter what location

                 they worked;

              c. pay Plaintiffs using the checks from NATIONS CONSTRUCTION, INC.

              d. advertise the Corporate Defendants as an enterprise, and

              e. are otherwise engaged in related activities performed through unified operation

                 and/or common control for a common business purpose, and are co-owned by

                 the same partners.

        21.       At all times relevant herein, ESCOBAR CONSTRUCTION, INC. and

NATIONS CONSTRUCTION, INC.was, and continues to be, an “enterprise engaged in

commerce” within the meaning of FLSA.

        22.      At all relevant times, the work performed by Plaintiffs was directly essential to

the business operated by ESCOBAR CONSTRUCTION, INC. and NATIONS

CONSTRUCTION, INC.

                                          Wage and Hour Claims

        23.      There are at least 100 employees at the construction site.


TTroy                                            5 of 23                           Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 6 of 23




         24.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

         25.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiffs their lawful overtime compensation of one and one-half times (1.5x) their regular

rate of pay for all hours worked over forty (40) in a given workweek.

         26.    While employed by Defendants, Plaintiffs were not exempt under federal and

state laws requiring employers to pay employees overtime.

         27.    Defendants failed to keep full and accurate records of Plaintiffs' hours and

wages.

         28.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations.

         29.    At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiffs and similarly situated employees with Time of Hire Notice reflecting true rates of

pay and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

         30.    Defendants knew that the nonpayment of overtime pay and New York’s

“spread of hours” premium for every day in which Plaintiffs worked over ten (10) hours

would financially injure Plaintiffs and similarly situated employees and violate state and

federal laws.

         31.    Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, and pay day.




TTroy                                          6 of 23                             Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 7 of 23




         Plaintiff MARCO ANTONIO PEREZ PEREZ

        32.       From on or about December 01, 2017 to October 30, 2018, Plaintiff MARCO

ANTONIO PEREZ PEREZ was employed by Defendants to work as a Construction Worker

at Defendant’s worksite near Cornell University at Ithaca, NY 14850.

        33.      From on or about December 01, 2017 to October 30, 2018 Plaintiff MARCO

ANTONIO PEREZ PEREZ’s regular work schedule ran from:

              a. 07:00 to 19:00 from Monday through Sunday for twelve (12) hours a day for

                 seven (7) days with no break and no days off.

        34.      While Plaintiff MARCO ANTONIO PEREZ PEREZ was supposed to receive

a break from 12:00 to 13:00 there is actually no break.

        35.      Plaintiff MARCO ANTONIO PEREZ PEREZ would have that break time

deducted from his pay even though he had to work through this break.

        36.      Sometimes, Plaintiff MARCO ANTONIO PEREZ PEREZ received one or two

days per month.

        37.      Thus from December 01, 2017 to October 30, 2018 Plaintiff MARCO

ANTONIO PEREZ PEREZ’ work for a total of Eighty Four (84) hours per week.

        38.      At all relevant times, Plaintiff MARCO ANTONIO PEREZ PEREZ did not

have a fixed time for lunch or for dinner.

        39.      Plaintiff MARCO ANTONIO PEREZ PEREZ was initially paid a flat rate of

Eighteen Dollars ($18) per hour and then a flat rate of Twenty-Five Dollars ($25) was paid to

him

        40.      However, Plaintiff MARCO ANTONIO PEREZ PEREZ did not receive

payment for all the days that he worked.



TTroy                                         7 of 23                          Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 8 of 23




        41.   In total, Plaintiff MARCO ANTONIO PEREZ PEREZ was owed between Six

Thousand ($6000) to Seven Thousand Dollars ($7000).

        42.   Moreover, Plaintiff MARCO ANTONIO PEREZ PEREZ had spend Two

Thousand Dollars ($2000) for purchasing painting, buckets for painting and little brushes for

painting for which he has not been reimbursed.

        43.   Finally, Plaintiff MARCO ANTONIO PEREZ PEREZ was dispatched from

the construction headquarters in 76-51 Crawfordsville Road, Indianopolis, Indiana to the

worksite near Cornell University and had to rent hotel rooms for a total of One Thousand

Dollars ($1000) for which Plaintiff was never reimbursed.

        44.   Moreover, a check of Sixteen Hundred Twenty Five Dollars ($1625) was paid

to him but it was withdrawn by someother person.

        45.   This amount was never paid back to MARCO ANTONIO PEREZ PEREZ.

        46.   At all relevant times, Plaintiff MARCO ANTONIO PEREZ PEREZ was not

paid overtime pay for overtime work.

        47.   Throughout his employment, Plaintiff MARCO ANTONIO PEREZ PEREZ

was not given a statement with his weekly payment reflecting employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day in Spanish, Plaintiff’s native

language.

        48.   Throughout his employment, Plaintiff MARCO ANTONIO PEREZ PEREZ

was not compensated at least at one-and-one-half his promised hourly wage for all hours

worked above forty (40) in each workweek.




TTroy                                        8 of 23                           Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 9 of 23




        49.      Throughout his employment, Plaintiff MARCO ANTONIO PEREZ PEREZ

was not compensated at least at one-and-one-half his promised hourly wage for all hours

worked above forty (40) in each workweek.

        50.      In addition to the failure to pay lawful minimum wage overtime compensation,

and other statutory compensation, Defendants owe Plaintiff MARCO ANTONIO PEREZ

PEREZ wages promised to his in the amount of around Ten Thousand Six Hyndred and Fifty

Dollars ($10650) including purchasing of paints buckets for painting and little brushes for

painting

Plaintiff JOSE EDUARDO SANCHEZ ARIAS

        51.      From on or about September 15, 2017 to October 01, 2018, Plaintiff JOSE

EDUARDO SANCHEZ ARIAS was employed by Defendants to work as a Construction

Worker at Defendant’s worksite near Cornell University at Ithaca, NY 14850.

        52.      From on or about September 15, 2017 to October 1, 2018 Plaintiff JOSE

EDUARDO SANCHEZ ARIAS’s regular work schedule ran

              a. from 7:00 19:00 from Monday through Sunday for twelve (12) hours a day for

                 Seven (7) days without any break.

              b. Sometimes he used to get one (1) or (2) days off per month.

        53.      Thus from September 15, 2017 to October 1, 2018 Plaintiff JOSE EDUARDO

SANCHEZ ARIAS worked Eighty Four (84) hours per week.

        54.      While Plaintiff EDUARDO SANCHEZ ARIAS was supposed to receive a

break from 12:00 to 13:00 there is actually no break.

        55.      At all relevant times, Plaintiff JOSE EDUARDO SANCHEZ ARIAS did not

have a fixed time for lunch or for dinner.




TTroy                                          9 of 23                          Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 10 of 23




         56.     Initially at the beginning of Plaintiff JOSE EDUARDO SANCHEZ ARIAS’s

work in September 2017 he was paid a flat rate of Thirteen Dollars ($13) per hour.

         57.     Thereafter, Plaintiff JOSE EDUARDO ARIAS received a flat rate of

Seventeen Dollars ($17).

         58.     Thereafter, Plaintiff JOSE EDUARDO ARIAS received a flat rate of Eighteen

Dollars ($18).

         59.     From 2018 Plaintiff JOSE EDUARDO SANCHEZ ARIAS was paid a flat rate

of Twenty Four Dollars ($24) per hour.

         60.     However, Plaintiff MARCO ANTONIO PEREZ PEREZ did not receive

payment for all the days that he worked.

         61.     Moreover, Plaintiff JOSE EDUARDO SANCHEZ ARIAS had spend Three

Thousands Dollar ($3000) a year for purchasing tools.

         62.     At all relevant times, Plaintiff JOSE EDUARDO SANCHEZ ARIAS was not

paid overtime pay for overtime work.

         63.     Throughout his employment, Plaintiff JOSE EDUARDO SANCHEZ ARIAS

was not given a statement with his weekly payment reflecting employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day in Spanish Plaintiff’s native

language.

         64.     Throughout his employment, Plaintiff JOSE EDUARDO SANCHEZ ARIAS

was not compensated at least at one-and-one-half his promised hourly wage for all hours

worked above forty (40) in each workweek.




TTroy                                       10 of 23                          Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 11 of 23




         65.   Throughout his employment, Plaintiff JOSE EDUARDO SANCHEZ ARIAS

was not compensated for New York’s “spread of hours” premium for shifts that lasted longer

than ten (10) hours at his promised rate.

         66.   In addition to the failure to pay lawful minimum wage, overtime

compensation, and other statutory compensation, Defendants owe Plaintiff JOSE EDUARDO

SANCHEZ ARIAS wages promised to his in the amount of around Eleven Thousand and

Sixty-Four Dollars ($11064).

                         COLLECTIVE ACTION ALLEGATIONS

         67.   Plaintiffs bring this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                 CLASS ACTION ALLEGATIONS

         68.   Plaintiffs bring their NYLL claims pursuant to Federal Rules of Civil

Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by

Defendants on or after the date that is six years before the filing of the Complaint in this case

as defined herein (the “Class Period”).

         69.   All said persons, including Plaintiffs, are referred to herein as the “Class.”

         70.   The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable




TTroy                                         11 of 23                            Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 12 of 23




from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

         Numerosity

         71.   The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

         Commonality

         72.   There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

         a.    Whether Defendant employed Plaintiffs and the Class within the meaning of

the New York law;

         b.    Whether Plaintiffs and Class members are promised and not paid at their

promised hourly wage;

         c.    Whether Plaintiff and Class members are not paid at least the hourly minimum

wage for each hour worked;

         d.    Whether Plaintiffs and Class members are entitled to and paid overtime at their

promised hourly wage under the New York Labor Law;

         e.    Whether Defendants maintained a policy, pattern and/or practice of failing to

pay Plaintiffs and the Rule 23 Class spread-of-hours pay as required by the NYLL;

         f.    Whether Plaintiff and Class members are required to provide and maintain


TTroy                                          12 of 23                            Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 13 of 23




tools of the trade on Defendants’ behalf at their own cost;

         g.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

         h.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and

payday at the start of Plaintiffs and the Rule 23 Class’s start of employment and/or timely

thereafter;

         i.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiffs and the Rule 23 class on each payday; and

         j.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

         Typicality

         73.    Plaintiffs' claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiffs and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

         Adequacy

         74.    Plaintiffs are able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour


TTroy                                          13 of 23                            Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 14 of 23




employment litigation cases.

         Superiority

         75.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

         76.    Upon information and belief, Defendants and other employers throughout the



TTroy                                          14 of 23                            Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 15 of 23




state violate the New York Labor Law. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

claims because doing so can harm their employment, future employment, and future efforts to

secure employment. Class actions provide class members who are not named in the complaint

a degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                     STATEMENT OF CLAIMS



 [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage/ Unpaid
                                        Wages
              Brought on behalf of the Plaintiffs and the FLSA Collective]

         77.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         78.   At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiffs in full, and the similarly situated collective action members, for some or all of the

hours they worked.

         79.   The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

         80.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiffs and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.




TTroy                                         15 of 23                            Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 16 of 23




  [Violation of New York Labor Law—Failure to Pay Minimum Wage/ Unpaid Wages
                   Brought on behalf of Plaintiff and Rule 23 Class]

         81.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         82.   At all relevant times, Plaintiffs are employed by Defendants within the

meaning of New York Labor Law §§ 2 and 651.

         83.   At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

         84.   Defendants knowingly and willfully violated Plaintiff’s and similarly situated

Class Members’ rights by failing to pay him minimum wages in the lawful amount for hours

worked.

         85.   An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty five percent (25%)

of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%)

after April 9, 2011 under NY Wage Theft Prevention Act, and interest.


           [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                 Brought on behalf of the Plaintiff and the FLSA Collective]

         86.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         87.   The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).


TTroy                                         16 of 23                           Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 17 of 23




         88.   The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         89.   Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

pay violated the FLSA.

         90.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiffs and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         91.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         92.   Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

FLSA Collectives’ labor.

         93.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs and Collective Class Members the

statutory overtime rate of time and one half for all hours worked in excess of forty (40) per

week when they knew or should have known such was due and that failing to do so would

financially injure Plaintiffs and Collective Action members.


               [Violation of New York Labor Law—Failure to Pay Overtime
                     Brought on behalf of Plaintiff and Rule 23 Class]

         94.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as


TTroy                                         17 of 23                           Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 18 of 23




though fully set forth herein.

         95.    An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)

before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft

Prevention Act, and interest.

         96.    At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiffs at one and one-half times the hourly rate the Plaintiffs

and the class are entitled to.

         97.    Defendant’ failure to pay Plaintiffs their overtime pay violated the NYLL.

         98.    Defendants’ failure to pay Plaintiffs was not in good faith.


           [Violation of New York Labor Law—Failure to Provide Meal Periods
                    Brought on behalf of Plaintiff and the Rule 23 Class]

         99.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         100.   The NYLL requires that employees provide: a noon day meal period of at least

thirty (30) minutes for employees who work a shift of more than six hours extending over the

noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and

continues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway

between the beginning and end of the shift for employees whose shift lasts more than six

hours and starts between 1 p m. and 6 a.m. NYLL § 162.

         101.   Defendants failed to provide meal periods required by NYLL § 162 for every

day that Plaintiff worked.

         102.   Though the Department of Labor commissioner may permit a shorter time to


TTroy                                         18 of 23                           Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 19 of 23




be fixed for meal periods than hereinbefore provided, such permit must be in writing and be

kept conspicuously posted in the main entrance of the establishment. No such permit is

posted.

          103.   Defendants’ failure to provide the meal periods required by NYLL § 162 was

not in good faith.


                 [Violation of New York Labor Law—Failure to Keep Records
                        Brought on behalf of Plaintiff and Rule 23 Class]

          104.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

          105.   Defendants did not maintain, establish and preserve Plaintiffs' weekly payroll

records for a period of not less than six years, as required by NYCRR § 146-2.1.

          106.   As a result of Defendants’ unlawful conduct, Plaintiffs have sustained damages

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

          107.   Upon information and belief, Defendants failed to maintain adequate and

accurate written records of actual hours worked and true wages earned by Plaintiffs in order

to facilitate their exploitation of Plaintiffs' labor.

          108.   Defendants’ failure to maintain adequate and accurate written records of actual

hours worked and true wages earned by Plaintiff were not in good faith.


   [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                    Brought on behalf of Plaintiff and Rule 23 Class]

          109.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

          110.   The NYLL and supporting regulations require employers to provide written


TTroy                                             19 of 23                       Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 20 of 23




notice of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of employer’s main office or principal place of business, and a mailing address

if different; the telephone number of the employer. NYLL §195-1(a).

         111.   Defendants intentionally failed to provide notice to employees in violation of

New York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to rate of

pay, regular pay cycle and rate of overtime on their or his first day of employment.

         112.   Defendants not only did not provide notice to each employee at Time of Hire,

but failed to provide notice to Plaintiffs even after the fact.

         113.   Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation

occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant

to New York Labor Law. N.Y. Lab. Law §198(1-b).


         [Violation of New York Labor Law—Failure to Provide Wage Statements
                      Brought on behalf of Plaintiff and Rule 23 Class]

         114.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         115.   The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195-1(d).

         116.   Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on


TTroy                                           20 of 23                        Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 21 of 23




or after each Plaintiffs’ payday.

         117.   Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled

to recover from Defendants, jointly and severally, $250 for each workday of the violation, up

to $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

Law. N.Y. Lab. Law §198(1-d).

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully request that this Court enter a judgment

providing the following relief:

         a)     Authorizing Plaintiffs at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

         b)     Certification of this case as a collective action pursuant to FLSA;

         c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

         d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and New York Labor Law;


TTroy                                          21 of 23                             Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 22 of 23




         e)    An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

         f)    An award of unpaid minimum wage and overtime wages due under FLSA and

New York Labor Law due Plaintiffs and the Collective Action members plus compensatory

and liquidated damages in the amount of twenty five percent (25%) prior to April 9, 2011 and

one hundred percent (100%) thereafter under NY Wage Theft Prevention Act;

         g)    An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

         h)    Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday;

         i)    Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a paystub that lists employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s

wages, any allowances claimed as part of the minimum wage, and the employee’s gross and

net wages for each pay day;

         j)    An award of liquidated and/or punitive damages as a result of Defendants’

willful failure to overtime compensation, and “spread of hours” premium pursuant to New

York Labor Law;

         k)    An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

         l)    The cost and disbursements of this action;




TTroy                                        22 of 23                             Complaint
        Case 1:20-cv-08010-LTS-GWG Document 1 Filed 12/29/19 Page 23 of 23




         m)    An award of prejudgment and post-judgment fees;

         n)    Providing that if any amounts remain unpaid upon the expiration of ninety

days following the issuance of judgment, or ninety days after expiration of the time to appeal

and no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL §198(4); and

         o)    Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.



Dated: Flushing, New York
December 29, 2019


                                     TROY LAW, PLLC
                                     Attorneys for the Plaintiffs, proposed FLSA
                                     Collective and potential Rule 23 Class

                                     /s/ John Troy
                                     John Troy (JT0481)
                                     Aaron Schweitzer (AS 6369)




TTroy                                        23 of 23                           Complaint
